Citation Nr: 1403357	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement for medical treatment received from Regional Medical Center of Bayonet Point, Florida, from June 16, 2009 to June 18, 2009.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision of the VA Medical Center in Tampa, Florida, which granted reimbursement of medical expenses incurred at Regional Medical Center of Bayonet Point, Florida, for the period from June 14 to June 16; but denied reimbursement of expenses incurred at that facility from June 16 to June 18, 2009.  

The appeal is REMANDED to the VA Medical Facility via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative has pointed out that the copies of the relevant records from Regional Medical Center are illegible.  Photocopies of the records dated June 16, 2009 are too faint to be read.  

Further, a VA note dated June 16, 2009 states that a signed and witnessed waiver of transfer to VA form had been received.  A copy of this form is not in the claims folder.  A copy of the waiver would be relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain legible copies of records of the Veteran's treatment at Regional Medical Center of Bayonet Point, Florida from June 14, 2009 to June 18, 2009.  

2.  Obtain a copy of the waiver of VA treatment signed by the Veteran on or about June 16, 2009.  

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


